Citation Nr: 1044090	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a brain condition claimed 
as secondary to in-service chemical exposure. 


REPRESENTATION

Appellant represented by:  Florida Department of Veterans Affairs
	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 
1982. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2008 rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

In September 2010, the Veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 
2002).  During this hearing, the undersigned Veteran's Law Judge 
was located in Washington, D.C., and the Veteran was located at 
the RO. 


FINDING OF FACT

There is no competent evidence linking a current disability 
associated with a brain condition to service, to include claimed 
chemical exposure therein.  


CONCLUSION OF LAW

A brain condition was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in October 2007 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claim.  

As for the duty to assist, the service treatment reports and VA 
and private clinical reports have been obtained.  There is 
nothing competent in the record to indicate that the Veteran has 
a current brain disability that is a result of service, thereby 
rendering a VA examination unnecessary in order to fulfill the 
duty to assist.  As there is no indication that there are 
additional records that need to be obtained that would assist in 
the adjudication of the claim, the duty to assist has been 
fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Veteran does not contend that he was treated for a brain 
disorder in service, and the service treatment reports, to 
include from the separation examination, do not reflect the 
presence of a brain disorder.  It is the Veteran's assertion, 
including in sworn testimony to the undersigned, that he 
developed a brain disorder, to include "mental problems," as a 
result of exposure to chemicals coincident with his duties as a 
mechanic during service.  The post service record does reflect 
evidence of symptoms such as headaches, loss of energy and 
difficulty sleeping linked to exposure to chemicals.  However, 
the exposure to chemicals was not said by a private examiner in 
January 1996 statements to have occurred in service, but during 
employment after service as an auto body sprayer with an onset of 
impairment many years after service, in 1994.  Review of the 
remaining evidence of record reveals no medical/competent 
evidence or opinion linking a current brain disorder to service, 
to include due to exposure to chemicals therein.  

As for the Veteran's assertions, to include in sworn testimony, 
that he has a brain disorder that is related to chemical exposure 
in service, such assertions cannot be used to establish a benefit 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  Espiritu; 
cf. Jandreau.  As such, and given the lack of any competent 
evidence linking a current brain disorder to service, the claim 
for service connection for this condition must be denied.  
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claims for service 
connection for a brain condition, the doctrine is not for 
application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for a brain condition claimed 
as secondary to in-service chemical exposure is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


